DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, the claims remain rejected under 35 USC §112(b).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding independent claim 1:  
Applicants’ change in terminology has resulted in an ambiguity in the claim.  This claim recites a open-ended method (i.e., a method “comprising”), and as such may contain additional elements (e.g., additional users beyond a “second user”).  Lines 7-8 recite an association between a “user primitive” and “the user identifier in the comment portion”.  Technically, there is a lack of antecedent basis for “the user identifier in the comment portion”, as such language may refer to any user (not just the previously identified “second user”).  The same applies to the line 8 recitation of “the second user associated with the user primitive”.  There is also a lack of antecedent basis for this terminology, as there is no previous explicit requirement that the “second user” of line 8 be the “user” referenced in line 7.  The change in terminology injects an ambiguity such that the meaning of the claim is unclear.  The Office recommends explicitly reciting “second user” when that particular user is required.  
Therefore, the scope of each claim is ambiguous.

Independent claims 8 and 15 are substantially similar to claim 1, and are therefore likewise rejected.  

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Bäcker, Andreas, et al., “DocMan:  A Document Management System for Cooperation Support”, HICSS 1996, Wailea, HI, January 3-6, 1996, pp. 82-91.
Document distribution service (end of page 83, Fig. 1 of page 84).  GUI ability to add comments, user/groups (Figures 1 and 2).  Content change notifications [not access denial notifications] (top of page 88).  Although revisions are discussed, there is no synchronization mechanism discussed, nor user authorization determination / access denial notification.



US Patent Application Publications
Guido 	 				2011/0066636
A Graphical User Interface [GUI} comment window references content [e.g., an article] and shows user identifiers/primitives associated with secondary users (Fig. 5).  Content is accessed (0030-0031).  An ACL mechanism is discussed (0031).  The “content” discussed can be something like a web page, or the comment window sown in Fig. 5, and discussed in 0005 [i.e., an overlay comment object].  There is no “synchronization” mechanism discussed, no notification based upon an access determination, and the comment appears to be provided regardless of whether content [e.g., web page, not comment] access is permitted (i.e., no determination before providing the comment).

Wexler 	 				2015/0006492
Document collaboration system wherein user comments are used for validation of content [i.e., expert analysis 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 7, 2021